Citation Nr: 1437254	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-36 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In January 2012 the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been pending since 2007 and that there was a previous remand for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

It is not in dispute that the Veteran has a current right leg disability.  (See December 2012 VA examination report noting osteoarthritis of the right knee.)  It is also conceded that the Veteran's right leg was injured during combat.  (See, e.g., contemporaneous newspaper article noting right leg shrapnel wound requiring hospitalization.)  What remains to be established is whether there is a nexus between the injury in service and the current disability.

As noted in the January 2012 Board remand, the Veteran's service treatment records (STRs) are incomplete, and VA has a heightened duty to assist in seeking alternate source records of the injury in service.  In the prior remand, the AOJ was directed to conduct exhaustive development for the Veteran's November 1968 "173rd/171st evac. hospital" treatment records, which would have been stored separately from his STRs.  The National Personnel Records Center (NPRC) responded that there was no listing for any such entity, and the AOJ issued a formal finding that clinical records were unavailable.  However, a cursory Internet search found that the (similarly named) "71st Evacuation Hospital" was located near Pleiku, Republic of Vietnam, in November 1968.  Unit information provided by the Veteran suggests that his injury occurred in November 1968, near Pleiku.  Given VA's heightened duty to assist, further exhaustive for records of his treatment records at the 71st Evacuation Hospital is necessary.

In addition, the Veteran was previously asked to return signed waivers to obtain records from Dayton Medical Center in Ohio and St. Elizabeth Hospital.  He returned the two signed waivers, but did not fill out the portions of the forms identifying the facilities for which the waivers were granted (and development for the records was not pursued).  On remand, he should be again asked to submit signed waivers and reminded to complete all required information on the waiver forms.  He should also be asked again to provide the address for Middletown/Atrium Hospital in Ohio.  (See April 2012 development letter.)

The Board notes that the December 2012 VA examiner was unable to opine as to nexus due to the lack of medical evidence regarding the injury in service.  If additional, pertinent evidence is obtained on remand, a supplementary VA nexus opinion should be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit fully completed release forms for VA to obtain the records of all treatment he has received for a right leg disability from Dayton Medical Center, St. Elizabeth Hospital, and Middletown/Atrium Hospital.  The AOJ should secure for the record copies of the complete clinical records of the identified treatment (i.e., any not already associated with the record).  If any records cannot be secured because they have been irretrievably lost or destroyed, it should be so noted for the record, and the Veteran and his representative should be so notified.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded opportunity to complete the submission.

2.  The AOJ should arrange for exhaustive alternate source development for records of the Veteran's alleged treatment at the 71st evacuation hospital (or any medical facility near the location where the injury is alleged to have occurred) in Vietnam in November 1968.  If treatment records from such facility are unavailable, whether or not he was admitted there in November 1968 should be pursued in any administrative records at the storage facility where such records would have been retired.  If no alternate source corroborating records of the Veteran's treatment in November 1968 can be located, the scope of the search should be stated for the record.

3.  The AOJ should thereafter arrange for orthopedic examination of the Veteran.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right knee/leg disability found.  

(b) Please identify the likely etiology for each right knee/leg disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that any current right knee/leg disability can be considered a residual of a gunshot or shrapnel wound sustained in service.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The AOJ should then then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

